      CASE 0:20-cr-00104-NEB-TNL Document 30 Filed 07/05/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                        Criminal Case No. CR 20-104 (NEB/TNL)

UNITED STATES OF AMERICA,                    )
                                             )
                     Plaintiff,              )
                                             )   MOTION TO SUPPRESS EVIDENCE
vs.                                          )            SEIZED PURSUANT TO
                                             )             SEARCH WARRANTS
MATTHEW LEE RUPERT,                          )
                                             )
                     Defendant.              )


       PLEASE TAKE NOTICE that Defendant Matthew Lee Rupert, through

undersigned counsel, respectfully moves the Court pursuant to Rule 12, Federal Rules of

Criminal Procedure, the Fourth Amendment, and other authority, for an Order to suppress

any evidence obtained as a result of the execution of search warrants by government

agents, including but not necessarily limited to search warrants for Mr. Rupert's home,

vehicles, mobile phones, and facebook account. The grounds for this Motion are as

follows:

       1.     The search warrants were all obtained through telephonic or electronic

means. Upon information and belief, there was a failure to create a record as required by

Fed. R. Crim. P. 4.1(b), including but not limited to the taking of testimony under oath,

the acknowledgment of the attestation in writing on the affidavit (as to the Facebook

Warrant issued in the District of Minnesota), a verbatim record of any additional

testimony, and the filing of any exhibits.
      CASE 0:20-cr-00104-NEB-TNL Document 30 Filed 07/05/20 Page 2 of 2




       2.     Government agents violated Mr. Rupert's Fourth Amendment rights by

seizing property not authorized under the search warrant and was not evidence of criminal

activity, including but not limited to plants, posters containing political statements that are

protected speech under the First Amendment, computer equipment, rental agreement,

glass jars, storage items, lights, recorders, US currency, and other items unrelated to the

alleged criminal activity.

       3. That the searches, warrant and their execution violated other constitutional and

statutory requirements.

       This motion is based on all files, records, proceedings, and evidence to be taken at

the hearing on this motion.


Dated: July 5, 2020                               LAW OFFICE OF JORDAN S. KUSHNER


                                                       By s/Jordan S. Kushner
                                                         Jordan S. Kushner, ID 219307
                                                         Attorney for Defendant
                                                         431 South 7th Street, Suite 2446
                                                         Minneapolis, Minnesota 55415
                                                         (612) 288-0545




                                              2
